Citation Nr: 1814141	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to July 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In March 2015, the Veteran and his spouse testified before a former Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record.  In April 2016, the Board notified the Veteran that the VLJ that presided over the March 2015 hearing was no longer with the Board, and offered the Veteran an opportunity for a new hearing.  The Board notified the Veteran that he had 30 days from the date of the April 2016 letter to request a hearing.  

In May 2016, the Board determined that he waived his right to an additional hearing.  The Board also remanded the issues on appeal for further development.  

In a July 2017 correspondence, the Veteran requested a new videoconference hearing.  The Veteran did not provide any reasons for his late and untimely hearing request.  Therefore, as the Veteran was given the opportunity to provide in-person testimony and has had the chance to request a new hearing (which was previously deemed waived by the Board), the Board finds that good cause for a new hearing has not been presented.  As such, the appeal will be considered on the merits.  38 C.F.R. §§ 20.702, 20.704.

In February 2018, the Veteran filed a Motion to Advance the appeal on the Docket due to significant illness.  38 C.F.R. § 20.900 (c) (2017).  The motion to advance the case on the docket is granted. 


FINDINGS OF FACT

1.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

2.  The Veteran's neck disorder was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his right ear hearing loss and neck disorder are related to active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, including sensorineural hearing loss and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Right Ear Hearing Loss

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's right ear hearing loss.  As an initial matter, the Board finds the Veteran's statements regarding his in-service acoustic trauma credible given that the nature of his service, as a cannon crewman for 8 years, is consistent with a military occupation where significant noise exposure over a prolonged period of time is an issue.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Next, there appears to the Board to have experienced significant right ear hearing loss during service.  Here, in September 1984, the Veteran's military audiologist specifically noted "60 percent hearing loss" in his right ear.  Further, the Veteran had at least 50 dB of hearing loss at all of the frequencies in his right ear.  Moreover, the Veteran's June 1985 separation examination reflects right hearing loss for VA purposes.  The post-service medical evidence includes audiological evaluations that reflect findings which meet the requirements of 38 C.F.R. § 3.385 in his right ear.  Additionally, the credible testimony from the Veteran and his wife, in conjunction with the medical evidence, indicate that his right ear hearing loss persisted since service.  

Therefore, given the presence of right ear hearing loss for VA purposes during service, the nature of the Veteran's acoustic trauma while in service, and the presence of current hearing loss for VA purposes, the Board finds that it is at least as likely as not that his right ear hearing loss is etiologically related to service.  

The Board notes that the negative medical evidence includes several VA examinations which indicate that the Veteran's right ear hearing loss may have "possibly" been caused by fluid in his right ear.  Moreover, a May 2017 VA examiner indicated that his hearing loss was not caused by service because his hearing improved in some frequencies after service.  Nevertheless, the Board finds these opinions unpersuasive in light of the fact that the Veteran had at least 60 dB of hearing loss in all of the frequencies between 1000Hz - 4000Hz at separation.  

As such, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  Therefore, service connection for right ear hearing loss should be granted.

Neck Disorder

With respect to a neck disorder, while the Veteran's service treatment records reflect a single complaint related to waking up with a "stiff" neck, as well as several back injuries (including from a car accident and lifting heavy objects), the records do not reflect any chronic complaints, signs, symptoms, or a diagnosis related to a neck disorder during service.  Specifically, the Veteran's June 1985 separation examination is silent for signs, symptoms, or a diagnosis of a neck disorder.  In fact, the Veteran stated that he was in "good" health with no neck complaints.  

The post-service medical evidence indicates that the first evidence of a neck disorder was in 2010 - after an imaging study revealed degenerative changes.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for arthritis is not warranted because it did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements from the Veteran and his wife regarding his history of a neck disorder since service.  In this regard, while the Veteran and his wife are not competent to make a diagnosis related to this disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for a neck disorder weighs against the Veteran's claim.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of neck pain and related symptomatology is inconsistent with his June 1985 separation examination.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 20 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's neck disorder to active duty, despite his contentions to the contrary. 

In this case, the Board places significant value on the opinions of the VA examiners who evaluated the Veteran's neck disorder.  Specifically, the December 2010 VA examiner opined that the Veteran's neck disorder was not related to service.  In support, he noted that the medical literature indicates that the Veteran's degenerative changes are more likely caused by his age.  Moreover, given the Veteran's past medical history, the examiner also determined that musculoskeletal deconditioning due to physical inactivity and a genetic predisposition were significant contributors to his neck condition.  

In a December 2012 VA examination, the examiner noted that the Veteran did not have chronic neck symptoms during service and the first complaints of neck pain occurred 20 years after service.  Further, he also opined that despite the Veteran's assertions, his cervical disorder was less likely than not related to a motor vehicle accident as no injury to his neck was reported after the accident or during service.  As such, he determined that the Veteran's degenerative changes were caused by "chronic wear on the cervical disc mechanism and is not caused by muscular injury to the neck" during service.   

In his most recent May 2017 VA examination, the examiner performed a detailed review of the Veteran's service and medical treatment records and a thorough physical examination.  The examiner opined that the Veteran's neck disorder was not related to active service, to include as a result of numerous injuries reported by the Veteran at his Board hearing - such as a head injury from falling off of a howitzer, being hit in the head with a baseball bat, and a motor vehicle accident.  Instead, he determined that based upon the medical evidence, the Veteran's neck disorder was related to degenerative changes and not due to any sustained trauma while in service.  Further, he determined that the degenerative changes were also not related to service but instead due to the natural aging process and ongoing repetitive injury after service.  

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his neck disorder and active service.  

The Board has also considered the statements made by the Veteran and his wife relating his neck disorder to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his wife are not competent to provide testimony regarding the diagnosis and etiology of a neck disability as it is not a disorder that can be diagnosed by its unique and identifiable features.  .  See Jandreau, 492 F.3d at 1377, n.4.  Instead, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran and his wife believe that his neck disorder is related to service, they are lay persons without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claim for a neck disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations and addendum opinions per the Board's May 2016 Remand instructions.  

Lastly, it is noted that this appeal was remanded by the Board in May 2016 in order to obtain an addendum VA opinion and additional records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, VA obtained all relevant, available, and outstanding records.  While, the medical records regarding the Veteran's 1979 hospitalization in Baumholder, Germany were unavailable and could not be obtained, the Veteran was provided with an opportunity to submit these and any other relevant records.  Further, as directed by the Board, the Veteran was provided with an addendum VA opinion by a different examiner in May 2017, which the Board finds adequate for adjudication purposes.  Moreover, the Board acknowledges the Veteran's contentions that his neck VA addendum opinion was invalid because he was not afforded an opportunity to attend the examination.  However, the Board finds that the nature of the addendum opinion requested did not require the Veteran to be physically examined.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for a neck disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


